209 F.2d 255
KIDD,v.UNITED STATES et al.
No. 11777.
United States Court of Appeals,Sixth Circuit.
Dec. 7, 1953.

Blakey Helm, Louisville, Ky., for appellant.
J. Leonard Walker, Norris W. Reigler, U.S. Atty., Louisville, Ky., James W. Huffman, Asst. Atty. Gen., and Samuel M. Rosenstein, Louisville, Ky., for appellees.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This appeal having been heard and considered on the record and on the oral arguments of attorneys for the contending parties and their respective briefs, this court is of opinion that the judgment, entered in the District Court in favor of Martha F. Kidd, the natural mother of the veteran insured under a National Service Life Insurance policy, as being the person entitled to the sum involved in the litigation, is correct upon the basis of the findings of fact of the District Court, which are supported by substantial evidence and are not clearly erroneous, and upon the court's sound conclusion of law.


2
The judgment is affirmed.